     Case 3:16-cv-02792-JAH-DEB Document 54 Filed 06/19/20 PageID.714 Page 1 of 2



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                SOUTHERN DISTRICT OF CALIFORNIA

10
                                                         TRANSFER ORDER
11    IN RE TRANSFER OF CASES FROM
      MAGISTRATE JUDGE BARBARA L. MAJOR TO
12    MAGISTRATE JUDGE DANIEL E. BUTCHER
13

14

15

16

17         IT IS HEREBY ORDERED that the following listed cases are transferred from the

18   calendar of the Honorable Barbara L. Major to the calendar of the Honorable Daniel E. Butcher

19   for all further proceedings. All conferences or hearing dates previously set before Judge Major

20   will remain as scheduled and will be before Judge Butcher. All dates set before any district

21   judge remain unchanged.

22   Case No.                   Title

23   19CV2-BAS                  Valenzuela et al v. San Diego Police Department et al.

24   19CV2386-CAB               Pashuta v. City of San Diego et al.

25   19CV2054-W                 Lee et al. v. Verimatrix Inc et al.

26   16CV2792-JAH               Beckman et al. v. Arizona Canning Company, LLC et al.

27   19CV1013-AJB               Baker et al. v. City of San Diego et al.

28   19CV831-WQH                Moser v. Medguard Alert, Inc. et al.

                                                     1
     Case 3:16-cv-02792-JAH-DEB Document 54 Filed 06/19/20 PageID.715 Page 2 of 2



1    20cv117-GPC            Greatcall, Inc. v. Lively Hearing Corporation

2    20cv183-AJB            NAACP San Diego Branch et al. v. San Diego Housing Comm’n et al.

3          IT IS SO ORDERED.

4    Dated: 6/19/2020

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                2
